 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8436 Page 1 of 21



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHELLE L. MORIARTY, as                Case No.: 3:17-cv-1709-BTM-
      Successor-In-Interest to Heron D.       WVG
12
      Moriarty, Decedent, on Behalf of
13    the Estate of Heron D. Moriarty,        ORDER
      and on Behalf of the Class,
14
                                 Plaintiff,   [ECF Nos. 134, 135, 136, 145]
15
      v.
16
      AMERICAN GENERAL LIFE
17
      INSURANCE COMPANY, et al.,
18                           Defendants.
19
20         Before the Court is Plaintiff’s motion for summary judgment (ECF No. 134
21   (“Pl.’s MSJ”)), Defendant American General Life Insurance Company’s motion for
22   summary judgment (ECF No. 135 (“Def.’s MSJ”)), American General’s motion to
23   stay the ruling on class certification pending a ruling on its motion for summary
24   judgment (ECF No. 136), and American General’s objections to Magistrate Judge
25   Gallo’s sanctions order (ECF No. 145).       For the reasons discussed below,
26   Plaintiff’s motion for summary judgment is GRANTED IN PART AND DENIED IN
27   PART, American General’s motion for summary judgment is GRANTED IN PART
28

                                              1
                                                                    3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8437 Page 2 of 21



1    AND DENIED IN PART, American General’s motion to stay is DENIED AS MOOT,
2    and American General’s objections are OVERRULED.
3                                    I. BACKGROUND
4          A. Undisputed Facts
5          In September 2012, the decedent, Heron D. Moriarty (“Mr. Moriarty”), took
6    out a term life insurance policy with American General. (ECF No. 18 (“FAC”), ¶ 15;
7    Def.’s MSJ, 2:3–6.) American General did not provide Mr. Moriarty with the right
8    to designate someone other than himself to receive notices of pending lapses in
9    his policy. On March 24, 2016, American General was unable to process Mr.
10   Moriarty’s automatic monthly payment because the associated bank account was
11   closed. (FAC ¶ 27; Def.’s MSJ, 2:23–3:2.) On May 22, 2016, American General
12   terminated the policy as of the date of the lapsed payment: March 20, 2016. (Def.’s
13   MSJ, Exh. 13.) Mr. Moriarty passed away on May 31, 2016. (Id. at Exh. 14.)
14   Plaintiff submitted a claim on Mr. Moriarty’s life insurance policy on June 22, 2016.
15   (Id. at Exh. 16.) American General denied the claim on July 6, 2016 because the
16   policy had terminated as of March 20, 2016, which was prior to his death. (Id. at
17   Exh. 17.)
18         B. Disputed Facts
19         American General contends that it sent a letter to Mr. Moriarty and
20   Plaintiff (his wife) on March 24, 2016, notifying them of the unsuccessful automatic
21   payment. (Id. at 2:2–6.) The letter also warned Mr. Moriarty and Plaintiff that the
22   policy could lapse if a new payment was not made. (Id. at Exh. 8.) It explained
23   that Mr. Moriarty could apply to reinstate the policy by remitting the missing
24   monthly payment. (Id.) Plaintiff disputes that either she or Mr. Moriarty received
25   this letter. (Pl.’s MSJ at 6:3–4; ECF No. 134 (“Pl.’s Decl.”), ¶ 8; Def.’s MSJ, Exh.
26   7, 153:9–19, 154:13–18.) Plaintiff contends that she was not aware of any unpaid
27   policy premiums but started to suspect that some bills might be unpaid in April
28   2016. (Pl.’s Decl., ¶ 9.)

                                               2
                                                                       3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8438 Page 3 of 21



1              C. California Insurance Code
2              This case boils down to whether two provisions of the California Insurance
3    Code, §§ 10113.71 and 10113.72, apply to Mr. Moriarty’s policy. These code
4    sections went into effect January 1, 2013, after Mr. Moriarty’s policy was issued.
5    The provisions guarantee a 60-day grace period after nonpayment of a premium,
6    § 10113.71(a), the right to designate someone to receive notices of lapsed
7    payments, § 10113.72(a)–(b), and a 30-day notice of a lapsed payment to both the
8    policy owner and aforementioned designee before the policy may be terminated
9    for nonpayment, §§ 10113.71(b), 10113.72(c).                                 Plaintiff argues that these
10   provisions apply to Mr. Moriarty’s policy and American General argues they do not.
11             D. Procedural Posture
12             Plaintiff, individually, on behalf of Mr. Moriarty’s estate, and on behalf of the
13   proposed class, sues American General for various claims stemming out of its
14   purported violation of California Insurance Code §§ 10113.71 and 10113.72.1
15   Plaintiff brought suit in San Diego Superior Court and the case was later removed
16   to this Court. Plaintiff and American General filed cross-motions for summary
17   judgment based on their respective perspectives of the applicability of the
18   insurance code provisions. American General filed a motion to stay the ruling on
19   class certification until this Court rules on its motion for summary judgment.
20   American General also filed objections to Judge Gallo’s sanctions order.
21                                 II. SUMMARY JUDGMENT: STANDARD
22             Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil
23   Procedure if the moving party demonstrates the absence of a genuine issue of
24   material fact and entitlement to judgment as a matter of law. Celotex Corp. v.
25   Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under the governing
26   substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby,
27
28   1   Plaintiff also sued Bayside Insurance Associates, Inc. for negligence.


                                                                3
                                                                                            3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8439 Page 4 of 21



1    Inc., 477 U.S. 242, 248 (1986); Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir.
2    1997). A dispute is genuine if a reasonable jury could return a verdict for the
3    nonmoving party. Anderson, 477 U.S. at 248.
4          A party seeking summary judgment always bears the initial burden of
5    establishing the absence of a genuine issue of material fact. Celotex, 477 U.S. at
6    323. The moving party can satisfy this burden in two ways: (1) by presenting
7    evidence that negates an essential element of the nonmoving party’s case; or (2)
8    by demonstrating that the nonmoving party failed to establish an essential element
9    of the nonmoving party’s case on which the nonmoving party bears the burden of
10   proving at trial. Id. at 322–23. Once the moving party establishes the absence of
11   genuine issues of material fact, the burden shifts to the nonmoving party to set
12   forth facts showing that a genuine issue of disputed fact remains. Celotex, 477
13   U.S. at 314. When ruling on a summary judgment motion, the court must view all
14   inferences drawn from the underlying facts in the light most favorable to the
15   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
16   574, 587 (1986).
17                      III. SUMMARY JUDGMENT: DISCUSSION
18         Plaintiff argues that summary judgment is proper because California
19   Insurance Code §§ 10113.71 and 10113.72 apply to Mr. Moriarty’s policy and
20   American General violated those provisions. Plaintiff argues first that the statutes
21   apply to all policies in force in 2013. (Pl.’s MSJ, 8:25–11:28; 14:4–22:15.) Plaintiff
22   argues, in the alternative, that even if the statutes are not applicable retroactively,
23   they are nevertheless applicable because Mr. Moriarty renewed his policy after the
24   statutes became effective. (Id. at 12:1–14:3.) The Court agrees with the latter
25   argument.
26         A. Retroactive Theory
27         The California Supreme Court recently decided to review the issue of
28   retroactivity in McHugh v. Protective Life Insurance, No. S259215. (See ECF No.

                                                4
                                                                         3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8440 Page 5 of 21



1    176, Exhs. 1–2.) The California Supreme Court will decide whether the Legislature
2    intended for “the provisions of Insurance Code sections 10113.71 and
3    10113.72 . . . to apply, in whole or in part, to life insurance policies in force as of
4    January 1, 2013, regardless of the original date of issuance of those policies.” (Id.
5    at Exh. 2.)         Given the pending and conclusive answer to the question of
6    retroactivity, this Court will not decide whether §§ 10113.71 and 10113.72 apply to
7    preexisting policies.
8           B. Renewal Theory
9           Plaintiff presents an alternative theory: that Mr. Moriarty’s policy renewed
10   after the statutes’ effective date and therefore incorporated all provisions of
11   existing insurance law. This renewal theory is not involved in McHugh. See
12   McHugh v. Protective Life Ins., 40 Cal. App. 5th 1166 (2019).                                   Persuasive
13   precedent and the plain language of Mr. Moriarty’s policy both support the
14   conclusion that the policy was renewed after January 2013.
15          It is settled law in California that a life insurance policy incorporates into its
16   terms all existing law. Interinsurance Exch. of Auto. Club. of S. Cal. v. Ohio Cas.
17   Ins. Co., 58 Cal. 2d 142, 148–49 (1962). Similarly, a renewed life insurance policy
18   will incorporate existing law as of the date of renewal into its terms. Stephan v.
19   Unum Life Ins. Co. of Am., 691 F.3d 917, 927 (9th Cir. 2012). Federal courts
20   interpreting California appellate decisions have concluded that a term life
21   insurance policy is renewed at every premium payment. Thomas v. State Farm
22   Ins. Co., 424 F. Supp. 3d 1018, 1027 (S.D. Cal. Dec. 10, 2019); Bentley v. United
23   of Omaha Life Ins. Co., 371 F. Supp. 3d 723, 735–36 (C.D. Cal. Feb. 21, 2019);
24   Siino v. Foresters Life Ins. & Annuity Co., No. 20-cv-02904-JST, at 9 (N.D. Cal.
25   Sept. 1, 2020). 2 American General rejects these interpretations.
26
27
     2These cases analyzed Argonaut Ins. Co. v. Colonial Ins. Co., 70 Cal. App. 3d 608 (1977) and Modglin v. State
28   Farm Mut. Auto. Ins. Co., 273 Cal. App. 2d 693 (1969).


                                                            5
                                                                                            3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8441 Page 6 of 21



1           The Court finds the Thomas, Bentley, and Siino decisions on incorporation
2    of §§ 10113.71 and 10113.72 through policy renewal persuasive and adopts them.
3    Additionally, the plain text of Mr. Moriarty’s policy says the policy renewed
4    annually.
5           It is undisputed that Mr. Moriarty made all monthly payments from the policy’s
6    issuance in September 2012 until the period preceding March 20, 2016. American
7    General argues that these monthly payments were not “renewals” because the
8    policy could not be renewed until after its “Initial Expiry Date” of September 20,
9    2037. (Def.’s MSJ, 2:6–13, Exh. 3, p. 14.) But that assertion is belied by the plain
10   language of Mr. Moriarty’s policy, which provides for “annual renewal premiums”
11   that were to be made on every anniversary of the policy’s issuance. (Id. at Exh. 3,
12   pp. 14–15, 18.) American General drafted this policy, which, by its very terms,
13   refers to “annual renewal premiums.” (Id. at Exh. 3, p. 14.)
14          When Mr. Moriarty paid his “annual renewal premium” in 2013, 3 the policy
15   renewed on the anniversary of its issuance (September 20, 2013) and thus
16   incorporated the protections of §§ 10113.71 and 10113.72, which became effective
17   earlier that year. The life insurance policy in this case is indistinguishable from the
18   policy in Siino. There, the defendant life insurance company raised the same
19   arguments American General does here as to why the renewal principle is
20   inapplicable. I reject those arguments for the same reasons expressed by Judge
21   Tigar in his well-reasoned opinion in Siino. No. 20-cv-02904-JST, at 9–11. In
22   short, I agree with my colleagues in the Southern, Central, and Northern Districts
23   of California that §§ 10113.71 and 10113.72 are incorporated into term life
24   insurance policies upon the policies’ renewal.                       American General was thus
25   obligated to provide Mr. Moriarty (1) a 60-day grace period from the unpaid
26
27
     3The fact that the annual renewal premium was paid in monthly installments does not change the Court’s
28   analysis. See Thomas, 2019 WL 6728262, at *8.


                                                           6
                                                                                           3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8442 Page 7 of 21



1    premium’s due date, (2) the right to designate someone to receive notices of lapse
2    or termination of the policy, and (3) a notice to the policy holder and his designee
3    of pending lapses before terminating the policy for nonpayment of a premium.
4                   1. 60-Day Grace Period
5          Under § 10113.71(a), a 60-day grace period runs from the date of an unpaid
6    premium’s due date. There is no dispute over the date of Mr. Moriarty’s missed
7    premium payment (March 20, 2016) and the date American General decided to
8    terminate the policy (May 22, 2016). More than 60 days elapsed between these
9    two dates and the policy appears to have remained in force during this grace
10   period. Though American General terminated the policy effective as of the date of
11   the missed payment, American General waited over 60 days to enforce that
12   termination, which is precisely what a grace period is. Accordingly, the Court
13   GRANTS American General’s motion for summary judgment on the fact that
14   American General complied with § 10113.71(a). Plaintiff’s contrary motion on this
15   fact is DENIED.
16                  2. Right to Designate
17         Section 10113.72 requires that every life insurance policy “applicant . . . [be]
18   given the right to designate at least one person, in addition to the applicant, to
19   receive notice of lapse or termination of a policy for nonpayment of premium.”
20   § 10113.72(a). The insurer must “provide each applicant with a form to make the
21   designation.” Id. The insurer must also “notify the policy owner annually of the
22   right to change the written designation or designate one or more persons.” §
23   10113.72(b). The policy cannot lapse or terminate for nonpayment without proper
24   notice to the policy owner and the designees of the pending lapse. § 10113.72(c).
25         It is undisputed that American General never provided Mr. Moriarty with the
26   right to designate someone to receive notices of pending lapses in his policy.
27   American General argues that this provision applies only to “subsequently-issued”
28   policies and not Mr. Moriarty’s policy because Mr. Moriarty was not an “applicant”

                                               7
                                                                        3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8443 Page 8 of 21



1    for life insurance when § 10113.72 took effect. (Def.’s MSJ, 10:2–19.) This is
2    uncompelling because subsection (b) covers this precise situation: “The insurer
3    shall notify the policy owner annually of the right to . . . designate one or more
4    persons.” § 10113.72(b). A policy owner is thus entitled to be informed annually
5    of the right to designate another person to receive the relevant notices.
6          American General was obligated to provide this notice to Mr. Moriarty
7    annually and failed to do so. Plaintiff’s motion for summary judgment is GRANTED
8    on the fact that American General violated § 10113.72(b). American General’s
9    motion for summary judgment is DENIED as to that fact.
10                  3. 30-Day Notice of Pending Lapse
11         Section 10113.71(b)(1) requires that the insurer give notice to the policy
12   holder, the aforementioned designee, and “a known assignee or other person
13   having an interest in the individual life insurance policy, at least 30 days prior to
14   the effective date of termination if termination is for nonpayment of premium.” This
15   notice must be given by “first-class United States mail.” § 10113.71(b)(3). Section
16   10113.72(c) reiterates the same, prohibiting termination for nonpayment of
17   premium “unless the insurer, at least 30 days prior to the effective date of the lapse
18   or termination, gives notice to the policy owner and to the person or persons
19   designated” by first-class United States mail.      It is undisputed that American
20   General terminated Mr. Moriarty’s policy for nonpayment of premium.
21         American General asserts that on March 24, 2016, it mailed Mr. Moriarty a
22   letter notifying him that the March 20, 2016 premium payment had been
23   unsuccessful because the bank account for the payment had been closed. (Def.’s
24   MSJ, 18:24–19:1, Exh. 8.) This letter was also addressed to Plaintiff. (Id. at Exh.
25   8.) Plaintiff asserts that she never received this letter and suspects that Mr.
26   Moriarty did not receive it either. (Pl.’s MSJ 6:3–4; Pl.’s Decl., ¶ 8; Def.’s MSJ,
27   Exh. 7, 153:9–19, 154:13–18.) American General does not provide any evidence
28   showing the letter was properly mailed through first-class United States mail.

                                               8
                                                                        3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8444 Page 9 of 21



1    Whether American General properly notified Mr. Moriarty thus remains a dispute
2    of material fact and summary judgment would be improper.
3          Even if the Court accepts American General’s version of events — that it
4    properly mailed a notice of lapsed payment on March 24, 2016 to who would be
5    Mr. Moriarty’s designee — American General breached §§ 10113.71(b) and
6    10113.72(c). These provisions mandate that the policy’s effective termination date
7    be at least 30 days after the notice is mailed. American General’s May 22, 2016
8    decision letter terminated Mr. Moriarty’s policy as of March 20, 2016.           This
9    termination is void under these provisions because it became effective prior to April
10   23, 2016, or 30 days after the March 24, 2016 letter. American General’s effective
11   termination date was in violation of §§ 10113.71(b)(1),(3) and 10113.72(c).
12         C. First Cause of Action: Declaratory Relief
13         Plaintiff seeks a declaratory judgment “to the effect that California Insurance
14   Code Sections 10113.71 and 10113.72 applied as of January 1, 2013 to policies
15   issued or delivered prior to January 1, 2013.” (FAC, ¶ 74.) Given the California
16   Supreme Court’s pending answer on this exact question, the Court DENIES
17   WITHOUT PREJUDICE both parties’ motions for summary judgment on this cause
18   of action.
19         D. Second Cause of Action: Breach of Contract
20         Breach of contract requires demonstrating the “(1) the existence of the
21   contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s
22   breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty, LLC v.
23   Goldman, 51 Cal. 4th 811, 821 (2011) (citation omitted). “Implicit” in the damages
24   requirement is that “the defendant’s breach caused the plaintiff’s damage.” Troyk
25   v. Farmers Grp., Inc., 171 Cal. App. 4th 1305, 1352 (2009). American General
26   argues that Plaintiff was not damaged by American General’s breach because
27   ///
28   ///

                                               9
                                                                       3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8445 Page 10 of 21



1    Plaintiff and Mr. Moriarty “received the benefits” of the statutes’ protections. (Def.’s
2    MSJ, 18:20–19:1.)
3          First, as discussed above, even in the most favorable light to American
4    General,   it   violated    the   30-day   pre-termination   notice    requirement     of
5    §§ 10113.71(b) and 10113.72 by imposing an effective policy termination date
6    fewer than 30 days after it mailed the March 24, 2016 letter. Whether this violation
7    actually caused damage to Plaintiff need not be decided now. Disputes of material
8    fact exist as to whether American General actually properly mailed the March 24,
9    2016 letter and whether Plaintiff would have been Mr. Moriarty’s designee. (Pl.’s
10   MSJ, 6:3–4; Pl.’s Decl., ¶ 8; Def.’s MSJ, Exh. 7, 153:9–19, 154:13–18.) Given the
11   disputes of material fact, summary judgment would not be proper here. The Court
12   DENIES summary judgment for both parties on the breach of contract claim for
13   violations of §§ 10113.71(b) and 10113.72.
14         Second, American General complied with § 10113.71(a)’s 60-day grace
15   period requirement.        The Court GRANTS summary judgment for American
16   General and DENIES it for Plaintiff on the breach of contract claim for violation of
17   § 10113.71(a).
18         Finally, while American General breached its obligation to give Mr. Moriarty
19   the right to establish designees under § 10113.72, it argues that Plaintiff still had
20   actual notice of the lapse such that American General did not cause her damage.
21   (Def.’s MSJ, 19:14–17.) But a dispute of material fact exists as to when Plaintiff
22   received actual notice of the lapse. Plaintiff asserts that she never received the
23   March 24, 2016 letter. She also states she never received the May 22, 2016
24   termination letter because she was not living at the address where it was sent. (Id.
25   at Exh. 7, 203:14–25.) American General argues that Plaintiff had actual notice of
26   the lapsed payment on April 25, 2016 when she emailed her insurance broker with
27   the following: “Can you please give me the information on our life insurance. I
28   need to pay it before it expires. I didn’t realize it was connected to an account that

                                                10
                                                                           3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8446 Page 11 of 21



1    we closed.” (Id. at Exh 12.) But Plaintiff explained in her deposition that she knew
2    the bank account associated with the life insurance automatic payments was
3    closed but was not sure whether Mr. Moriarty had paid the premium payment from
4    another source. (Id. at Exh. 7, 172:15–173:19.) Under Plaintiff’s version of events,
5    she may not have received actual notice of the missed payment until just prior to
6    July 1, 2016 when an American General representative told her that the policy had
7    terminated for nonpayment. (Id. at Exh. 15; see also id. at Exh. 16.) And though
8    American General asserts that Plaintiff would have been Mr. Moriarty’s § 10113.72
9    designee, (id. at 19:19–28), Plaintiff contends that Mr. Moriarty would have
10   designated Plaintiff’s mother instead, (id. at Exh. 7, 277:11–22).
11         Disputes of material fact thus exist as to whether Plaintiff would have been
12   Mr. Moriarty’s § 10113.72 designee and if she had actual notice of the March 20,
13   2016 lapsed payment. Accordingly, both motions for summary judgment are
14   DENIED with respect to breach of contract under the § 10113.72(a)–(b) provisions.
15         E. Third Cause of Action: Bad Faith
16         A bad faith claim asserts a breach of the implied covenant of good faith and
17   fair dealing that proximately caused actual damages. Amadeo v. Principal Mut.
18   Life Ins. Co., 290 F.3d 1152, 1161, 1164 (9th Cir. 2002). This implied covenant
19   imposes a duty on the insurer “not to withhold unreasonably payments due under
20   a policy.” Neal v. Farmers Ins. Exch., 21 Cal. 3d 910, 920 (1978) (citation omitted).
21   American General argues that it must win on summary judgment because it “acted
22   reasonably” given the uncertainty of applicability of the relevant insurance code
23   provisions to pre-2013 life insurance policies.        (Def.’s MSJ, 20:21–25.)         A
24   “mistaken withholding of policy benefits” cannot serve as the basis of a bad faith
25   claim “if reasonable or if based on a legitimate dispute a[s] to the insurer’s liability
26   under California law.” Tomaselli v. Transamerica Ins. Co., 25 Cal. App. 4th 1269,
27   1280–81 (1994).
28   ///

                                               11
                                                                          3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8447 Page 12 of 21



1          The California Court of Appeal’s McHugh opinion and the California
2    Supreme Court’s 2020 decision to review it supports American General’s position.
3    Also, American General may have been reasonable under a renewal theory since
4    “the California Department of Insurance . . . and the California insurance industry
5    had taken the position that the Statutes did not apply to policies in force prior to
6    the Statutes’ effective date, even if renewed after the effective date.” Bentley v.
7    United of Omaha Life Ins. Co., 2020 WL 3978090 (C.D. Cal. Mar. 13, 2020).
8    However, given the prejudice to Plaintiff in light of the failed Rule 30(b)(6)
9    deposition of Ms. Miller — as discussed in Judge Gallo’s sanction order analyzed
10   infra — American General’s motion for summary judgment on bad faith is DENIED
11   without prejudice.
12         F. Final Cause of Action: UCL
13         Plaintiff’s final cause of action is for violation of California’s Unfair
14   Competition Law (“UCL”), which prohibits unlawful and unfair business practices.
15   Cal. Bus. & Profs. Code §§ 17200, et seq. “An unfair business practice is one that
16   either ‘offends an established public policy’ or is ‘immoral, unethical, oppressive,
17   unscrupulous or substantially injurious to consumers.”            McDonald v. Coldwell
18   Banker, 543 F.3d 498, 506 (9th Cir. 2008) (quoting People v. Casa Blanca
19   Convalescent Homes, Inc., 159 Cal. App. 3d 509, 530 (1984)). “[V]irtually any
20   state, federal, or local law can serve as the predicate” for a UCL claim. Friedman
21   v. AARP, Inc., 855 F.3d 1047, 1052 (9th Cir. 2017) (quoting People ex rel. Lockyer
22   v. Fremont Life Ins. Co., 104 Cal. App. 4th 508 (2002)). The predicate violations
23   of law complained of here are of §§ 10113.71–72. (FAC, ¶ 109.) Plaintiff requests
24   injunctive relief and restitution. (Id. at ¶¶ 111–12.)
25         American General argues that Plaintiff does not have standing. Standing
26   requires that Plaintiff “(1) suffered an injury in fact, (2) that is fairly traceable to the
27   challenged conduct of the defendant, and (3) that is likely to be redressed by a
28   favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

                                                 12
                                                                            3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8448 Page 13 of 21



1    The injury must be “(a) concrete and particularized and (b) actual or imminent, not
2    conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
3          With respect to injunctive relief, American General argues that Plaintiff does
4    not have standing because she cannot show “a sufficient likelihood that [s]he will
5    again be wronged in a similar way.” City of L.A. v. Lyons, 461 U.S. 95, 111 (1983);
6    Def.’s MSJ, 22:15–26. Plaintiff does not appear to have other pre-2013 policies
7    with American General such that she could be wronged again in a similar way.
8    The UCL provides for “public injunctive relief,” which “is designed to prevent further
9    harm to the public at large rather than to redress or prevent injury to a plaintiff.”
10   McGill v. Citibank, N.A., 2 Cal. 5th 945, 955 (2017) (citation omitted). American
11   General argues that public injunctive relief is unavailable because Plaintiff does
12   not meet the Article III standing threshold. (ECF No. 151, 9:25–10:6.) The Court
13   agrees that while Plaintiff may have general standing under California law, she
14   does not have Article III standing that would give this Court jurisdiction over the
15   UCL claim for an injunction. But that does not mean that the Court should dismiss
16   this claim. Plaintiff originally filed her case in state court where there was standing
17   and jurisdiction to issue an injunction. American General removed the case to
18   federal court. It strikes the Court as patently unfair for American General, though
19   technically correct, to now seek dismissal on the issue of Article III standing and
20   the lack of jurisdiction. See Davidson v. Kimberly-Clark Corp., 873 F.3d 1103,
21   1115–16 (9th Cir. 2017), superseded on other grounds by Davidson v. Kimberly-
22   Clark Corp., 889 F.3d 956 (9th Cir. 2018) (en banc). Where a party removes a
23   case and there is no jurisdiction, the case is remanded. 28 U.S.C. § 1447(c); see
24   also Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1065 (9th Cir. 1979). The
25   parties are to show cause at the end of this case why the UCL claim for an
26   injunction should not be remanded.
27         With respect to restitution, California expressly authorizes restitution as a
28   remedy for a UCL claim where “any money or property . . . may have been acquired

                                               13
                                                                        3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8449 Page 14 of 21



1    by means of such unfair competition.” Cal. Bus. & Prof. Code § 17203. Restitution
2    can be either an equitable or legal remedy depending on the nature of the
3    underlying claim. Great-West Life & Annuity Inc. Co. v. Knudson, 534 U.S. 204,
4    21213 (2002).     Plaintiff seeks “restitution of money or property acquired by
5    Defendants by means of [the unfair] business practices.” (FAC, ¶ 111.) But
6    Plaintiff does not allege that American General’s failure to comply with the
7    insurance statutes — the unfair business practices alleged here — induced Mr.
8    Moriarty to remit the monthly premium payments. Because Plaintiff has failed to
9    allege that American General “acquired” the premium payments “by means of such
10   unfair competition,” Plaintiff has not established a basis for restitutionary relief.
11   See Kwikset Corp. v. Super. Court, 51 Cal. 4th 310, 336 (2011)). The restitutionary
12   claim must thus be dismissed. American General is GRANTED and Plaintiff is
13   DENIED summary judgment on the UCL restitution claims.              Both parties are
14   DENIED summary judgment on the UCL injunction claims.
15         G. Plaintiff’s Request for Judicial Notice
16         In her opposition to American General’s motion for summary judgment,
17   Plaintiff requests the Court to take judicial notice of a filing made by the California
18   Department of Insurance (CDI) in a Northern District of California case. (ECF No.
19   148-1.) The request is DENIED WITHOUT PREJUDICE because the California
20   Supreme Court’s pending decision in McHugh may render it moot.
21                      IV. AMERICAN GENERAL’S OBJECTIONS
22         On April 10, 2019, Magistrate Judge Gallo issued an order granting in part
23   and denying in part Plaintiff’s Fed. R. Civ. P. 37 motion requesting discovery
24   sanctions against American General. (ECF No. 138 (“Order”).) On April 24, 2019,
25   American General, pursuant to Fed. R. Civ. P. 72, filed objections to the Order.
26   (ECF No. 145 (“Objections”).) The Court OVERRULES the objections.
27         A. Background
28         The order centers on American General’s conduct relating to the deposition

                                               14
                                                                        3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8450 Page 15 of 21



1    of Michelle Miller, American General’s Rule 30(b)(6) witness on the topic of
2    “implementation and application” of the above-discussed California Insurance
3    Code provisions. On April 3, 2018, Plaintiff noticed a deposition for American
4    General’s person most knowledgeable on the “implementation and application”
5    topic.4 (ECF No. 146 (“Pl.’s Opp.”), Exh. A.) On November 5, 2018, Plaintiff
6    noticed several depositions, including one on the same topic. 5 (Objections, Exh.
7    3.) American General objected to the latter notice, arguing that the topic was
8    “vague and ambiguous” and would elicit “cumulative and/or duplicative” testimony.
9    (Id. at Exh. 9.) Judge Gallo overruled American General’s objections and ordered
10   the “implementation and application” deposition to move forward. (ECF No. 104.)
11             American General later sought a protective order as to this deposition,
12   asserting that “[p]reparing and presenting a witness on this topic . . . turns the time-
13   consuming and expensive task of 30(b)(6) depositions into a wasteful and
14   burdensome task.” (ECF No. 107, 16:19–24.) It argued that this deposition would
15   be “cumulative and harassing.” (Id. at 16:24–17:1.) Judge Gallo denied American
16   General’s motion for a protective order, calling it a “thinly veiled motion for
17   reconsideration.” (ECF No. 117, 13:5–6.)
18             The deposition took place on January 3, 2019.        (Objections, Exh. 11.)
19   American General chose Ms. Miller as its person most knowledgeable on
20   implementation. She had worked at American General for around 40 years and
21   her present role was as a “director in the customer service system support team.”
22   (Id. at Exh. 11, 28:1–12.) She learned about the deposition the day before it took
23   place and prepared for eight hours. (Id. at Exh. 11, 36:11–23.) Ms. Miller lacked
24   the requisite knowledge to answer many of Plaintiff’s questions. American General
25   frequently objected that Plaintiff’s questioning exceeded the scope of the
26
27
     4   “Category 6.”
28   5   “Category 43.”


                                                15
                                                                         3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8451 Page 16 of 21



1    deposition.
2            Plaintiff, finding Ms. Miller’s knowledge and preparation inadequate, moved
3    for sanctions under Rule 37. (ECF No. 123.) She asked Judge Gallo to either
4    “overrule the scope objections preserving [American General’s] testimony on these
5    subjects as established and issue a preclusion order prohibiting any further
6    evidence by [American General] on the questions posed” or the opportunity to
7    depose an adequate 30(b)(6) witness on the same topic.                                    (Id. at 7:15–21.)
8    American General opposed the motion, arguing that Ms. Miller was prepared for
9    and adequately answered questions about how the company “implemented the
10   provisions of the Statutes into [American General’s] . . . computer systems,” which
11   was the extent of the scope of this deposition. (ECF No. 124, 5:26–6:6.)
12           Judge Gallo granted in part and denied in part Plaintiff’s motion for
13   sanctions. 6 He found that “Miller was not adequately prepared or sufficiently
14   knowledgeable to testify as a Rule 30(b)(6) witness regarding the implementation
15   and application of the Subject Statutes.” (Order, 6:14–16.) Judge Gallo compared
16   American General’s narrow definition of “implementation” after the deposition to its
17   previous contrary assertion that “implementation” was a vague and broad topic.
18   (Id. at 10:1–11:19.) He concluded that American General’s inconsistent positions
19   were indicative of its bad faith, that the topic of the deposition was not as narrow
20   as American General argued, and that Ms. Miller was a sham witness. (Id. at
21   11:20–12:17, 13:22–23.)
22           Judge Gallo ordered that American General would be bound by Ms. Miller’s
23   deposition testimony. (Id. at 13:14–16.) He also barred American General “from
24   offering any contradictory or alternative evidence to any testimony offered by
25   Miller,” so that American General would not benefit[] from its manipulation of the
26
27
     6Plaintiff sought sanctions on other discovery matters as well, which the Court does not address since neither
28   party objected to Judge Gallo’s rulings on them.


                                                            16
                                                                                              3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8452 Page 17 of 21



1    discovery process.” (Id. at 13:16–19.) American General objects to the Order.
2    (Objections.)
3          B. Standard of Review
4          Upon an objection to a magistrate judge’s ruling on a nondispositive pretrial
5    matter, a district judge must “modify or set aside any part of the order that is clearly
6    erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). The “contrary to law”
7    standard applies to a magistrate judge’s purely legal determinations. Comput.
8    Econ., Inc. v. Gartner Group, Inc., 50 F. Supp. 2d 980, 983 (S.D. Cal. 1999). The
9    “clearly erroneous” standard applies to factual determinations and discretionary
10   decisions. Id.; see also Concrete Pipe & Prods. of Cal. v. Constr. Laborers Pension
11   Trust for S. Cal., 508 U.S. 602, 623 (1993) (“. . . [R]eview under the ‘clearly
12   erroneous’ standard is significantly deferential, ‘requiring a definite and firm
13   conviction that a mistake has been committed.’”).
14         C. Discussion
15         The Court finds no clear error in Judge Gallo’s Order. First, Judge Gallo did
16   not “fail[] to find the requisite prejudice to Plaintiff necessary to impose a preclusion
17   sanction.”   (See Objections, 10:6–18.)         Judge Gallo’s Order addresses the
18   prejudice to Plaintiff had sanctions not be granted. (Order, 4:27–28 (“Plaintiff
19   articulated that taking additional discovery at this time is unacceptable as
20   dispositive motions are due imminently.”); id. at 13:17–19 (“Such a sanction is
21   warranted to prevent Defendant from benefiting from its manipulation of the
22   discovery process.”).) Further, the Court agrees with Plaintiff’s contention that a
23   finding of prejudice to Plaintiff was “implicit” in Judge Gallo’s Order. (ECF No. 146,
24   14:20–21.) Plaintiff would soon be facing American General’s motion for summary
25   judgment on the bad faith claim.
26         Second, Judge Gallo was not required to address a series of factors from
27   Wendt v. Host International, Inc., 125 F.3d 806, 814 (9th Cir. 1997), as American
28   General claims. (See Objections, 10:19–12:9.) These factors are required only

                                                17
                                                                          3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8453 Page 18 of 21



1    when the “sanction amount[s] to dismissal of a claim.” R & R Sails, Inc. v. Ins. Co.
2    of Pa., 673 F.3d 1240, 1247 (9th Cir. 2012); see also In re Phenylpropanolamine
3    (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006); Wanderer v.
4    Johnston, 910 F.2d 652, 656 (9th Cir. 1990). The testimony to which American
5    General was bound by Judge Gallo did not effectively decide any claim in this case.
6          Third, the Court rejects the argument that the “standard of preparedness to
7    which [Judge Gallo] held American General and Miller is contrary to law.” (See
8    Objections, 16:20–20:15.) This argument is belied by American General’s original
9    assertion that preparing a witness for this deposition would be time-intensive and
10   burdensome and Ms. Miller’s subsequent admission that she had been selected
11   as the 30(b)(6) witness just the day before the deposition and prepared only eight
12   hours for it. Further, as described in the order, Ms. Miller’s deposition transcript is
13   rife with instances where she was unable to answer questions that were within the
14   scope of the testimony and for which she should have been prepared. (Order,
15   6:16–9:28.) Ms. Miller was unprepared. The standard of preparedness to which
16   Judge Gallo held American General was not contrary to law.
17         Fourth, the Court disagrees that Judge Gallo “imposed [his] own, unspoken
18   interpretation of [implementation and application] after the deposition.”        (See
19   Objections, 1:4–5.) American General offered the Merriam-Webster Dictionary
20   definitions of these terms to support its narrow interpretation that implementation
21   and application of the relevant statutes concerned only how American General
22   incorporated statutory changes into its computer systems. (ECF No. 124, 6:21–
23   28.) Such a narrow interpretation contravenes common sense and completely
24   deviates from the broad interpretation American General initially asserted. (See
25   Objections, Exh. 9; ECF No. 107, 16:19–17:1.) Judge Gallo’s interpretation of
26   “implementation” and “application” was reasonable because it accorded with
27   American General’s own initial interpretation and a common sense understanding
28   of these terms.

                                               18
                                                                        3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8454 Page 19 of 21



1          Finally, while “much less severe alternatives” might have been available,
2    (Objections, 1:5–6), the Court finds no clear error in Judge Gallo’s decision to
3    impose the sanctions here. Accordingly, the objections are OVERRULED.
4          This Court adds the following to Judge Gallo’s order.        The Court finds
5    American General’s actions in regard to the Rule 30(b)(6) deposition of Ms. Miller
6    to be intolerable. Ms. Miller was only notified the day before the deposition that
7    she would be the witness. The circumstances support a strong inference that this
8    was a bad faith attempt by American General to subvert Plaintiff’s legitimate efforts
9    to discover relevant evidence. American General chose this forum by removing
10   the case. The Court expects parties to proceed in good faith in their chosen forum.
11   Given the sanctions imposed, the Court need not, at this time, parse fault and
12   responsibility between the defendant and its counsel, including whether
13   professional discipline is appropriate. See CivLR 2.1, 2.2. However, if American
14   General violates the Federal Rules of Civil Procedure, our Court’s Local Rules, an
15   order of this Court, or an applicable procedural precedent of the Supreme Court or
16   the Ninth Circuit, this Court will order the Chief Executive Officer of American
17   General to personally appear before this Court and explain why American General
18   has not complied with the law.
19         With that said, given the unavoidable delays imposed by the COVID-19
20   pandemic and the California Supreme Court’s consideration of McHugh, trial is
21   unable to move forward as scheduled. The prejudice to Plaintiff is thus no longer
22   as acute as it was when Judge Gallo ordered these sanctions. Accordingly, the
23   Court will allow American General to submit a Rule 30(b)(6) witness for Plaintiff to
24   re-depose. This Court will preside at the deposition in its courtroom and will not
25   tolerate frivolous objections. Within 10 days of entry of this Order, Plaintiff shall
26   serve a new 30(b)(6) notice. The cost and fees incurred by Plaintiff in preparing
27   for and taking the deposition shall be paid by American General. At the conclusion
28   of the deposition, the Court will decide whether to vacate Judge Gallo’s preclusion

                                              19
                                                                       3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8455 Page 20 of 21



1    order.
2                                       V. CONCLUSION
3            Plaintiff’s motion for summary judgment (ECF No. 134) is GRANTED IN
4    PART AND DENIED IN PART as follows:
5       1.     DENIED on the fact that American General failed to comply with
6              § 10113.71(a).
7       2.     GRANTED on the fact that American General violated § 10113.72(b) by
8              failing to annually notify Mr. Moriarty of the right to designate a person to
9              receive notices.
10      3.     DENIED WITHOUT PREJUDICE on the claim for declaratory judgment.
11      4.     DENIED on the breach of contract claim.
12      5.     DENIED on the bad faith claim.
13      6.     DENIED on the UCL claim.
14
15           American General’s motion for summary judgment (ECF No. 135) is
16   GRANTED IN PART AND DENIED IN PART as follows:
17      1.     GRANTED on the fact that American General complied with
18             § 10113.71(a) by providing a 60-day grace period before terminating Mr.
19             Moriarty’s policy.
20      2.     DENIED on the fact that American General complied with § 10113.72(b).
21      3.     DENIED     on      the   fact   that    American   General     complied     with
22             §§ 10113.71(b)(1),(3) and 10113.72(c).
23      4.     DENIED WITHOUT PREJUDICE on the claim for declaratory judgment.
24      5.     Breach of contract claim: DENIED with respect to violations of
25             §§ 10113.71(b) and 10113.72(a)–(b) and GRANTED with respect to the
26             alleged violation of § 10113.71(a).
27      6.     DENIED on the bad faith claim.
28      7.     GRANTED on the UCL restitution claims.

                                                  20
                                                                            3:17-cv-1709-BTM-WVG
 Case 3:17-cv-01709-BTM-WVG Document 184 Filed 10/02/20 PageID.8456 Page 21 of 21



1       8.     DENIED on the UCL injunction claims.
2            Plaintiff’s request for judicial notice (ECF No. 148-1) is DENIED WITHOUT
3    PREJUDICE. American General’s motion to stay a ruling on class certification
4    pending the resolution of its motion for summary judgment (ECF No. 136) is
5    DENIED AS MOOT.
6            American General’s objections to Magistrate Judge Gallo’s sanctions order
7    (ECF No. 145) are OVERRULED. Plaintiff shall serve a new 30(b)(6) deposition
8    notice on American General within 10 days of entry of this Order. The parties may
9    obtain dates in November or December 2020 from the Court for this deposition.
10   The Court ORDERS that the parties abstain from frivolous objections. Judge
11   Gallo’s order as to payment of fees and costs is AFFIRMED. The Court shall set
12   a schedule for the fees and cost motion after the deposition.
13   IT IS SO ORDERED.
14   Dated: October 1, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             21
                                                                     3:17-cv-1709-BTM-WVG
